UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                               ORDER
            - against -
                                                            21 Cr. 33 (PGG)
WHITNEY MCFARLAND, a/k/a “Whitney
McFarlane,”

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Whitney McFarland’s sentencing will take place on May 24, 2021 at

12:00 p.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York. Any submissions on behalf of Defendant McFarland are due by May 10,

2021. The Government’s submission is due by May 17, 2021.

Dated: New York, New York
       May 10, 2021
